Citation Nr: 1719575	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  14-07 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  During the hearing, the Veteran submitted additional evidence with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During the December 2016 hearing, the Veteran testified regarding his ongoing medical treatment at the VA medical facilities in Denton, Dallas, and Bonham.  The most recent VA medical treatment records are dated in February 2011, more than six years ago.  The identified VA medical treatment records must be requested.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, during the hearing, the Veteran testified regarding private medical treatment from several health care providers, including Dr. J. F. and Dr. A.  The Veteran must be asked to complete authorization forms and/or to submit private medical treatment records from the aforementioned private health care providers.  

In addition, the Veteran was last provided VA medical examination concerning his claim for entitlement to a TDIU in February 2011, more than six years ago.  The VA examination report noted diagnosis of allergic rhinitis, which was noted to not render the Veteran unemployable, diabetes mellitus, which did not render the Veteran unemployable, and asthma, which was determined to have a "moderate adverse impact" on the Veteran's functional capacity in the occupational environment and would preclude any occupation involving strenuous manual labor.  However, the examiner stated that a sedentary occupation was medically feasible with this condition.  Therefore, the examiner opined that the Veteran was not unemployable due to asthma.  Concerning PTSD, the examiner opined that it was less likely than not that the Veteran was unemployable and that he retired because of conflict with that supervision style wherein he felt stressed about meeting his former supervisor's expectations.  Given the Veteran's testimony regarding his symptoms, the Board finds that a new VA medical examination(s) is required to determine the effects of his service-connected disabilities on his ability to work.  Further, the Board notes that the February 2011 VA examiner indicated that the Veteran's service-connected asthma would not preclude a sedentary occupation, but did not discuss the Veteran's educational or occupational history when providing such an opinion.  The Board finds that the opinion is inadequate and a new opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Send a VA letter to the Veteran, including VA Forms 21-4142, Authorization and Consent to Release Information to VA, to identify relevant treatment received from private health care providers, to include Dr. J. F. and Dr. A., as discussed during the December 2016 hearing.  

2.  Request updated VA medical treatment records from February 2011 to the present from the VA North Texas Health Care System, to include all associated outpatient clinics.

3.  Schedule the Veteran for a VA medical examination concerning his claim for entitlement to a TDIU.  The claims file must be provided to the examiner and the examiner must note that the review was completed.  Any indicated tests and studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner must address the following:  

Discuss the functional impairment and symptoms of the Veteran's service-connected disabilities on the Veteran's ability to secure or follow a substantially gainful occupation.  In doing so, the examiner must address the Veteran's occupational and educational history.  

Rationale must be provided for any opinion reached.

4.  After completing the above development and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




